Citation Nr: 0822722	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  97-33 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder. 

2.  Entitlement to an effective date earlier than July 6, 
1999 for the grant of service connection for residuals of a 
neck fracture.  

3.  Entitlement to an effective date earlier than July 6, 
1999 for the grant of service connection for residuals of 
cheek bone fracture.   


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied reopening a claim for service 
connection for a right leg disorder.  

In February 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, as to the issue of 
service connection for a right leg disorder.  In an October 
2003 decision, the Board found that new and material evidence 
had been received to reopen the claim of entitlement to 
service connection for a right leg disorder.  The claim was 
then remanded to the RO for additional development.  In 
February 2006, the Board again remanded the issue of 
entitlement to service connection for a right leg disorder 
for further development.  

This matter also comes before the Board on appeal from an 
April 2006 rating decision of the Appeals Management Center 
(AMC) in Washington, D.C., that granted service connection 
for residuals of a neck fracture and residuals of a cheekbone 
fracture, each effective from August 25, 1999.  In November 
2007, the AMC awarded an earlier effective date of July 6, 
1999, for each of these disabilities.

The issues of entitlement to an effective date earlier than 
July 6, 1999 for the grant of service connection for 
residuals of a neck fracture and entitlement to an effective 
date earlier than July 6, 1999 for the grant of service 
connection for residuals of cheek bone fracture are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the AMC, in Washington, DC.


FINDING OF FACT

There is no clear and unmistakable evidence that the 
veteran's preexisting right leg disorder was not aggravated 
by service.  


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder, 
diagnosed as an injury to muscle group 14 and right hip 
arthritis, have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted." 38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Court of Appeals for Veterans Claims has held that lay 
statements by a veteran concerning a preexisting condition 
are not sufficient to rebut the presumption of soundness.  
See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The veteran claims service connection for severed muscles and 
ligaments in his right leg.  He says that he has pain in his 
right leg because being shot prior to service and having a 
bullet in his body, and that this condition was aggravated by 
service.  

The veteran's mother submitted a statement indicating that 
prior to service in 1963, the veteran was shot and the bullet 
severed his right leg upper muscles and ligaments, rendering 
him unable to walk.  She said that he could not walk without 
crutches for at least a year.

At service entrance in January 1966, the lower extremities 
were noted to be clinically normal and no right leg disorder 
was noted.  The veteran was re-examined in February 1966, and 
old gunshot wound of the abdomen was among the defects noted.  
He was found to be physically qualified for active duty.  In 
June 1967, the veteran underwent a surgical consultation.  It 
was noted that in May 1963, he sustained a bullet wound to 
the lower abdomen.  It was stated that this existed prior to 
service.  The veteran complained of pain and irritation from 
sitting.  It was found that he had no specific neurological 
deficit.  The examiner advised that the veteran have full 
duty and if he were unable to keep pace then re-evaluate or 
change his profile.  It was noted that it had been four years 
since the injury and the examiner indicated that he doubted 
that it was incapacitating.  

Records from a private facility show that in August 1969 
while the veteran was on liberty, he was involved in an 
automobile accident in which he injured his skull.  The 
veteran was treated in service in September 1969.  It was 
reported that he had been involved in an automobile accident 
on August 28, 1969 and sustained a skull fracture, epidural 
hemorrhage on the left and various internal injuries.  The 
examiner found that the veteran had a post-traumatic brain 
injury with left epidural hematoma and fracture of the 
zygomoid with the only residual as epitosis of the left eye.  
At separation in February 1970, his lower extremities were 
noted to be normal.  

After service, on VA examination in April 1971 there were no 
complaints or findings pertaining to the veteran's right leg.

VA outpatient treatment records show that in February 1990, 
June 1991, and June 1992, the veteran complained of right leg 
pain.  The assessment in February 1990 was chronic right leg 
pain, and in June 1992 it was pain due to gunshot wound.  In 
June 1996, the veteran complained of pain in the right leg 
due to being shot.  Examination showed full range of motion 
of the hip and knee with mild tenderness of the right thigh 
muscles.  The impression was status post gun shot wound, 
chronic pain.  

The record reflects that in an August 2001 letter from 
Stephen Ferraro, M.D., it was reported that the veteran was 
shot by a 22 caliber bullet in May 1963.  It was noted that 
he was injured in the right pelvis area, severing a ligament 
tendon to the right leg upper muscle causing the loss of use 
of the right leg.  It was noted that the bullet ricocheted 
numerous times causing multiple injuries to multiple organs.  
The projectile was reported to have lodged in the buttocks 
left side and was never removed.  Dr. Ferraro reported that 
the leg was repaired and the veteran was referred for 
physical therapy.  

A VA treatment record in August 2001 showed an inconsistent 
sensory deficit in the veteran's right leg.  There was also 
mild weakness in the right arm and right leg.  Diagnoses 
included lumbosacral degenerative disc disease with 
radiculopathy traumatic brain injury with mild right 
hemiparesis (arm greater than leg).  

In January 2003 letter, Burt A. Frank, D.O. discussed several 
of the veteran's problems and also noted that that veteran 
had significant problems with his right leg prior to service.  
In a February 2003 addendum to a January 2003 letter, Dr. 
Frank reported that the veterans "conditions" were 
aggravated while he was in service.  Later that same month, 
Dr. Frank offered a diagnosis of aggravation of a pre-
existing injury of the right lower extremity.  He stated that 
the accident which occurred when the veteran was in service 
caused insult to pre-existing injuries and that there was no 
specific treatment other than narcotics for pain management.  

The veteran was examined by VA in October 2004.  The examiner 
noted the veteran's right leg complaints.  There was a scar 
over the right inguinal region from a previous gunshot.  
Pertinent diagnoses included lumbar degenerative disc disease 
and right lumbar radiculopathy.  The examiner offered an 
opinion that regarding the veteran's right lower extremity 
condition, sating that it was at least as likely as not that 
the right lower extremity weakness was related to lumbar 
spinal stenosis, lumbar degenerative disc disease, and lumbar 
facet joint disease.  It was stated that it was as likely as 
not that the service connected vehicle accident in 1996 
contributed to his right lower extremity weakness.  The 
veteran was re-examined in June 2005 by the same examiner, 
and the examiner stated that the veteran suffered from right 
lower extremity pain.  He stated that it was as likely as not 
the veteran's pain was caused by service-connected injuries 
in 1969.  

On VA muscles examination in September 2006, the examiner 
reviewed the claims file and documented the veteran's 
history.  The veteran reported muscle pain in the right thigh 
muscles when he gets up from sitting long or sleeping on the 
right side.  The examiner noted minor tissue loss for group 
14 muscles with no adhesions and a history of tendon and 
ligament damage.  There was no bone or joint involvement and 
no nerve damage.  Muscle strength was 4+/5 with no loss of 
muscle function.  The diagnoses were injury to muscle group 
14 secondary to penetrating gunshot wound in 1963 prior to 
service, and residual muscle aggravation right upper part of 
the leg and hip during service.  

On VA joints examination in September 2006 (by the same 
examiner that conducted the muscle examination), the examiner 
recommended x-rays of the right hip.  Pertinent diagnoses 
included chronic right hip arthritis.  The examiner stated 
that it was at least as likely as not that the right hip and 
leg condition was aggravated and worsened during service.  In 
an addendum to the September 2006 examination dated in May 
2007, the examiner stated that the veteran's injury was to 
the right thigh affecting group 14 muscles.  The examiner 
stated that there is no injury to the right leg muscles and 
that the veteran's right leg is not affected.  The examiner 
clarified that in his previous examination, the mention of 
the right upper part of the leg was meant to be right thigh 
muscle group 14.  The examiner reported that there is no 
right leg pathology to provide a diagnosis.  

The determinative question in the instant case is whether the 
presumption of soundness has been rebutted.  The Board finds 
that it has not.  There is no indication of a right lower 
extremity disability on entrance examination for service.  
However, throughout the file from service on, the veteran has 
consistently conceded he injured his right leg prior to 
service.  It is notable that, there is post-service evidence 
to include VA and private examiners' findings which reflect 
that the veteran entered service with a pre-existing right 
leg disability.  Therefore, the Board finds that there is 
clear and unmistakable evidence that the veteran had a right 
leg disability which preexisted service.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994).

The Board must next determine whether there is clear and 
unmistakable evidence to show that the veteran's preexisting 
right leg disorder did not increase in severity during 
service.  All of the medical evidence suggests that the 
veteran's right leg disorder, recently diagnosed as an injury 
to muscle group 14 and right hip arthritis, was aggravated by 
service.  Dr. Frank and the VA examiner both concluded that 
the veteran had a right leg disorder prior to service that 
was aggravated during service.  There are no medical opinions 
to the contrary.  Therefore, there is no clear and 
unmistakable evidence that the pre-existing right leg 
disorder was not aggravated by service.  The Board, 
therefore, finds that a right leg disorder, diagnosed as an 
injury to muscle group 14 and right hip arthritis, was 
incurred in service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for a right leg disorder is granted.  


REMAND

In his VA form 9 dated in April 2008, on the issues of 
entitlement to an effective date earlier than July 6, 1999 
for the grant of service connection for residuals of a neck 
fracture and entitlement to an effective date earlier than 
July 6, 1999 for the grant of service connection for 
residuals of cheek bone fracture, the veteran requested a 
Travel Board hearing at the RO before a Veterans Law Judge.  
Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).  Accordingly, this case as to those issues must 
be remanded to afford the veteran the requested a hearing.  
38 C.F.R. §§ 20.700, 20.1304 (2007).  

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


